NON-RESPONSIVE ACTION
The reply filed on 12/16/21 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): the Examiner respectfully requested that Applicant elect a single species wherein specific components for each of the designated categories that read on the desired species.  However, the election is directed to a broad group of species encompassed therein.  For example, (1) a specific DRK1A inhibitor was not identified, but the broad category ‘DRK1A inhibitor’ itself;
(2) for the chelating ligand, Applicant elected the substances listed in claims 9 and 10 (see excerpts below);
(3) for the self immolative linker, Applicant elected Formula II-A (see excerpt below) wherein H4 and H5 are independently O, N, and S; and 
(4) for the prodrug formula, Applicant elected (Car-H)m-S-(L)n wherein L comprises any chelating ligand having an affinity of Zn2+; S comprises an optionally substituted aromatic or heteroaromatic ring or fused ring; H is a heteroatom selected from O, N, and S; Car comprises a cargo group and optionally a self immolative linker interconnecting the cargo group and H wherein the optional linker comprises an acyl group bound to H to form an ester, amide, or thioester group and each of m and n is at least one 
 See 37 CFR 1.111. 
Claim 9

    PNG
    media_image1.png
    390
    597
    media_image1.png
    Greyscale

Claim 10

    PNG
    media_image2.png
    152
    623
    media_image2.png
    Greyscale

Formula II-A

    PNG
    media_image3.png
    80
    177
    media_image3.png
    Greyscale

Applicant is once again respectfully requested to elect a single disclosed species for each components necessary to generate the desired elected species.  Based on the response filed 12/16/21, Applicant is once again requested to identify a specific (one) DYRK1A inhibitor, a specific (one) chelating ligand, a specific (one) self immolative linker from Formula II-A, 
    PNG
    media_image3.png
    80
    177
    media_image3.png
    Greyscale
,  wherein both H4 and H5 are identified; a specific (one) prodrug of Formula encompassed by the Formula (Car-H)m-S-(L)n wherein a specific Car, a specific H, a specific m, a specific S, a specific L, and a specific n are identified.
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        February 7, 2022